Case 1:16-cr-O0008-SPW Document 41 Filed 05/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA a
BILLINGS DIVISION MAY 1 = 2020
: Clerk. US District Court
UNITED STATES OF AMERICA, Sings
Case No. CR 16-08-BLG-SPW
Plaintiff,

vs. ORDER
ANTJUAN MARIO BROWN,

Defendant.

 

 

On April 10, 2020 an Administrative Order amending and superseding the
Administrative Order filed on March 27, 2020 was filed by Chief Judge Morris
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. On March 27, 2020 the
President signed into law the CARES Act, H.R. 748. Subject to the Judicial
Conference of the United States finding that “emergency conditions due to the
national emergency declared by the President” will “materially affect the
functioning of either the Federal courts generally or a particular district court of the
United States,” the Chief Judge hereby authorizes “the use of video
teleconferencing, or telephone conferencing if video teleconferencing is not
reasonably available,” for the ten types of criminal procedures enumerated in

Section 15002(b)(1) of the CARES Act.
Case 1:16-cr-00008-SPW Document 41 Filed 05/12/20 Page 2 of 2

See also The President’s Coronavirus Guidelines for America, CDC, 2 (2020),
(recommending canceling events involving ten or more _ people)
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20 coronavirus-
guidance 8.5x11_315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Thursday,
May 21, 2020 at 3:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is RESET VIA
VIDEO from the Yellowstone County Detention Facility on Monday, May 18,
2020 at 2:00 p.m. Counsel may appear in the Snowy Mountains Courtroom thirty
(30) minutes prior to the hearing to video conference with Defendant. If the
defendant objects to this hearing being held via video, he must file a motion to
continue the hearing to allow time for the defendant to be transported.

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

yr
DATED this _//_ day me.
* 2-2-3441 fr. Li, Bi

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

bo
